Citation Nr: 0822292	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-03 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1944 to May 1946 
and from January 1948 to March 1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2007 
and December 2007.  That development was completed, and the 
case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently assigned an 80 percent 
disability evaluation for bilateral hearing loss; a 40 
percent disability evaluation for a duodenal ulcer with 
hiatal hernia, esophagitis, and Barrett's disease; and, a 10 
percent disability evaluation for tinnitus.

3.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 
4.19 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
August 2005 and October 2005, prior to the initial decision 
on the claim in March 2006, as well as in March 2006, April 
2006, June 2007, and January 2008.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met in connection with the claim and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for entitlement to TDIU.  
Specifically, the August 2005 and June 2007 letters informed 
the veteran that the evidence must show that he is unable to 
secure and follow a substantially gainful occupation due 
solely to his service-connected disabilities.  It was also 
noted that he generally must meet certain disability 
percentage requirements, i.e., one disability ratable at 60 
percent or more; or, more than one disability ratable at 40 
percent or more and a combined rating of 70 percent or more. 
The August 2005 and June 2007 letters further indicated that 
in order to substantiate a claim for an extraschedular 
evaluation the evidence must show that his service-connected 
disabilities present such an exceptional or unusual 
disability picture, due to factors such as marked 
interference with employment or frequent periods of 
hospitalization, that application of the regular schedular 
standards is impractical.  Additionally, the June 2006 
statement of the case (SOC) and the August 2007 and April 
2008 supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the August 2005, October 2005, 
and June 2007 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.   The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2005 and October 2005 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The August 2005 and October 2005 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the August 2005 and October 2005 
letters also informed him that it was his responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006, April 2006, June 2007, and January 2008 
letters informed him that a disability rating was assigned 
when a disability was determined to be service-connected and 
that such a rating could be changed if there had been changes 
in the veteran's condition.  The letters also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available post-service medical records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  His 
records from the Social Security Administration (SSA) were 
also obtained and associate with the claims file.   In 
addition, the veteran was afforded VA examinations in 
November 2005, July 2007, and August 2007 in connection with 
his claim for TDIU.  VA has further assisted the veteran and 
his representative throughout the course of this appeal by 
providing them a SOC and SSOCs, which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


Law and Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the veteran is currently assigned an 80 percent 
disability evaluation for bilateral hearing loss; a 40 
percent disability evaluation for a duodenal ulcer with 
hiatal hernia, esophagitis, and Barrett's disease; and, a 10 
percent disability evaluation for tinnitus.  His combined 
evaluation is 90 percent.  As such, the veteran does meet the 
minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a)

However, the evidence of record does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
The Board does observe that the veteran has reported being 
unemployed.  However, the fact that the veteran is unemployed 
or has difficulty obtaining employment is not enough.  As 
noted above, the question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.

The Board does acknowledge a letter from a private physician 
dated in January 1984 indicating that the veteran suffered 
from severe obstructive airway disease with a secondary 
diagnosis of chronic peptic ulcer disease.  The physician 
also opined that the veteran was totally and permanently 
disabled due to his lung disease.  However, the Board notes 
that the veteran is not service-connected for any respiratory 
or pulmonary disorder.  As such, the opinion contemplates a 
nonservice-connected disorder and does not show that the 
veteran is unemployable due solely to his service-connected 
disabilities.  

The Board also observes that the Social Security 
Administration (SSA) has awarded the veteran disability 
benefits.  However, the Board notes that the criteria 
utilized by VA and the SSA in determining entitlement to 
disability benefits are not same, and a determination by SSA 
is not binding upon VA.  See, e.g., Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  
SSA is not limited in its review of matters concerning 
unemployability to consideration of only service-connected 
disabilities, and the law requires VA to make an independent 
analysis and determination.  VA is not able to consider all 
the disabilities from which the veteran suffers in 
determining unemployability.  See 38 C.F.R. § 4.16(a).  In 
this case, the Board notes that the SSA decision contemplated 
the effect of the veteran's nonservice-connected chronic 
obstructive pulmonary disease and asthma in rendering its 
determination.  As such, the evidence of record does not show 
the veteran to be unemployable due solely to his service-
connected disabilities.  

The Board further acknowledges the lay statements submitted 
by the veteran's children contending that the veteran is 
unemployable due to his service-connected disabilities.  Lay 
persons are competent to provide evidence of observable 
symptoms; however, they are not competent to attribute any 
symptom to a given cause or diagnosis. Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  In this case, there is no indication 
that the veteran or his children are medical professionals.  
Therefore, as laypersons, the veteran and his children are 
not competent to provide evidence that requires medical 
knowledge because they lack the requisite professional 
medical training, certification, and expertise to present 
opinions. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such, these lay statements are of limited probative value.

Indeed, the November 2005 VA examiner noted that the 
veteran's nonservice-connected chronic obstructive pulmonary 
disorder led to his retirement.  Moreover, the July 2007 VA 
examiner opined that the veteran's service-connected duodenal 
ulcer did not render him unemployable, but rather his 
unemployability was attributable to his lung disorder.   In 
addition, the August 2007 VA examiner stated that hearing 
impairment does not render an individual unemployable, as 
gainful and meaningful employment in a variety of occupations 
is possible for the deaf and severely hearing impaired.  

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 90 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board notes that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2007) (emphasis added).  
Based on a review of the evidence of record regarding the 
impairment in earning capacity as a result of the 
service-connected disabilities of the veteran in this case in 
particular, the Board is of the opinion that the disability 
evaluations assigned to the veteran's disorders under the VA 
Schedule for Rating Disabilities accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  Therefore, total rating 
for compensation based on individual unemployability due to 
service-connected disability is not warranted.  







ORDER

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


